United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2570
                                   ___________

Kathaleen Burnett,                      *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Nagl Manufacturing, Company,            *
Norm Fredrickson; June Jones;           * [UNPUBLISHED]
Richard Keeten,                         *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: August 28, 2007
                                Filed: September 4, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Kathaleen Burnett appeals the district court’s1 adverse grant of summary
judgment in her employment-discrimination action against her former employer, Nagl
Manufacturing Company and others. Having carefully reviewed the record and
considered Burnett’s arguments, we conclude that the district court properly granted


      1
        The Honorable F.A. Gossett, III, United States Magistrate Judge for the
District of Nebraska, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
summary judgment and that there is no basis for reversal. See Jacob-Mua v.
Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (de novo standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B. We deny Burnett’s pending motions.
                      ______________________________




                                      -2-